DETAILED ACTION
1.	Claims 1-8 of U.S. Application 17/704141 filed on March 25, 2025 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on April 11, 2022 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The feature of an “arcuate inner wall” found in claim 6, lines 13, 15, 18, 20, 21 and 23 are not in specification.
Claim Objections
6.	Claim 1 is objected to because of the following informalities:  
Claim 1, line 6, “rotor (1) inside the stator and (2) having” should be -- rotor inside the stator and having --.
Claim 1, line 14, “a housing (1)” should be – a housing --.
Claim 1, line 15, “the gear and (2) configured” should be -- the gear and configured --.
Claim 6, line 2, “a tubular stator (1)” should be -- a tubular stator --.
Claim 6, lines 3-4, “the tubular stator and (2)” should be -- the tubular stator --.
Claim 6, line 5, “a rotor (1) inside the tubular stator and (2) having” should be -- a rotor inside the tubular stator and having --.
Claim 6, line 23, “adjacent divided bodies” should be -- adjacent arcuate divided bodies --. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the ring shaped sensor circuit board" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the sensor circuit board --.
Claim 8 is also rejected due to dependence on claim 7.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka (U.S. PGPub No. 20150180307) in view of Okubo (JP 5864839, see English Machine Translation attached).
Regarding claim 1, Inuzuka teaches (see fig. 1 below) an electric tool (title, Abstract; ¶ 31) comprising:
a tubular shaped stator (24) (Abstract; ¶ 34)
a first insulator (27) held by the stator core (26), a first magnet wire (29) wound via the first insulator (27), a second insulator (28) held by the stator core (26), and a second magnet wire (29) wound via the second insulator (28) (Abstract; ¶ 34; ¶ 35);
a rotor (25) inside the stator (24) and having a rotor core (52) that contains a permanent magnet (53) (Abstract; ¶ 34; ¶ 44; ¶ 45); 
a sensor circuit board (30) attached to the first insulator (27) (¶ 34); 
a rotation shaft (51) fixed to the rotor core (52) and passing through the stator (24) (¶ 44); 
a centrifugal fan (57) fixed to the rotation shaft (51) and at an opposite side of the sensor circuit board (30) with regard to the stator (24) (fig. 1; ¶ 46; ¶ 48); 
a pinion (62) integrally rotating with the rotation shaft (51); a gear (9) meshing with the pinion (62) (¶ 47); and 
a housing (10, 11, 13) that houses the stator (24), the rotor (25), the sensor circuit board (30), the rotary shaft (51), the centrifugal fan (57), the pinion (62) and the gear (9) and configured to removably receive and retain a battery pack (5) (¶ 31 to ¶ 34; ¶ 43; ¶ 50). 

    PNG
    media_image1.png
    754
    567
    media_image1.png
    Greyscale

Inuzuka does not explicitly teach a tubular shaped, divided core stator having at least first and second divided cores, a first insulator held by the first divided core, a second insulator held by the second divided core.
 However, Okubo teaches (see figs. 1 and 2 below) a tubular shaped, divided core stator (2) having at least first and second divided cores (41), a first insulator (11) held by the first divided core (41), a second insulator (other insulator 11) held by the second divided core (other core 41) (Abstract; pages 2 and 3) in order to provide ease of assembly as well as improved accuracy of assembly (Okubo, pages 3 and 4).

    PNG
    media_image2.png
    558
    847
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inuzuka and provide a tubular shaped, divided core stator having at least first and second divided cores, a first insulator held by the first divided core, a second insulator held by the second divided core as taught by Okubo in order to provide ease of assembly as well as improved accuracy of assembly (Okubo, pages 3 and 4).
Regarding claim 3/1, Inuzuka in view of Okubo teaches the device of claim 1 but does not explicitly teach the first divided core has a first depressed portion and a first protruding portion at opposite ends in the circumferential direction, the second divided core has a second depressed portion and a second protruding portion at opposite ends in the circumferential direction, and the first depressed portion and the second protruding portion mate and are coupled by welding.
However, Okubo further teaches (see figs. 1 and 2 above and fig. 3 below) the first divided core (41) has a first depressed portion (see annotated fig. 3 below) and a first protruding portion (see annotated fig. 3 below) at opposite ends in the circumferential direction, the second divided core (other core 41) has a second depressed portion (see annotated fig. 3 below) and a second protruding portion (see annotated fig. 3 below) at opposite ends in the circumferential direction, and the first depressed portion (see annotated fig. 3 below) and the second protruding portion (see annotated fig. 3 below) mate and are coupled by welding (pages 3 and 4) in order to provide ease of assembly as well as improved accuracy of assembly (Okubo, pages 3 and 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inuzuka in view of Okubo and provide the first divided core has a first depressed portion and a first protruding portion at opposite ends in the circumferential direction, the second divided core has a second depressed portion and a second protruding portion at opposite ends in the circumferential direction, and the first depressed portion and the second protruding portion mate and are coupled by welding as further taught by Okubo in order to provide ease of assembly as well as improved accuracy of assembly (Okubo, pages 3 and 4).

    PNG
    media_image3.png
    668
    702
    media_image3.png
    Greyscale

Regarding claim 4/1, Inuzuka in view of Okubo teaches the device of claim 1 but does not explicitly teach each of the at least first and second divided cores has a tooth projecting radially inward, each tooth has a projecting end that projects radially inward, each of the first insulator and the second insulator covers an entirety of an outer surface of the tooth except for the projecting end of the tooth, each projecting end includes an upper inner rib on an upper side of the projecting end and a lower inner rib on a lower side of the projecting end in an axial direction of the stator, and the upper inner rib and the lower inner rib are connected on both sides of the teeth in the circumferential direction of the teeth.
However, Okubo further teaches (see figs. 1-3 above and fig. 9 below) each of the at least first and second divided cores (41) has a tooth (42b) projecting radially inward, each tooth (42b) has a projecting end that projects radially inward, each of the first insulator (11) and the second insulator (11) covers an entirety of an outer surface of the tooth (42b) except for the projecting end of the tooth (42b), each projecting end includes an upper inner rib (see annotated fig. 1 above) on an upper side of the projecting end and a lower inner rib (see annotated fig. 1 above) on a lower side of the projecting end in an axial direction of the stator (2), and the upper inner rib (see annotated fig. 1 above) and the lower inner rib (see annotated fig. 1 above) are connected on both sides of the teeth (42b) in the circumferential direction of the teeth (42b) (figs. 1 and 2; pages 2 and 3) in order to provide ease of assembly as well as improved accuracy of assembly (Okubo, pages 3 and 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inuzuka in view of Okubo and provide each of the at least first and second divided cores has a tooth projecting radially inward, each tooth has a projecting end that projects radially inward, each of the first insulator and the second insulator covers an entirety of an outer surface of the tooth except for the projecting end of the tooth, each projecting end includes an upper inner rib on an upper side of the projecting end and a lower inner rib on a lower side of the projecting end in an axial direction of the stator, and the upper inner rib and the lower inner rib are connected on both sides of the teeth in the circumferential direction of the teeth as further taught by Okubo in order to provide ease of assembly as well as improved accuracy of assembly (Okubo, pages 3 and 4).

    PNG
    media_image4.png
    389
    502
    media_image4.png
    Greyscale


Regarding claim 5/1, Inuzuka in view of Okubo teaches the device of claim 1 but does not explicitly teach the upper inner rib and the lower inner rib are outside the protruding end of the teeth in the radial direction of the stator.
However, Okubo further teaches (see figs. 1-3 and 9 above) the upper inner rib (see annotated fig. 1 above) and the lower inner rib (see annotated fig. 1 above) are outside the protruding end of the teeth (42b) in the radial direction of the stator (2) (figs. 1 and 2; pages 2 and 3) in order to provide ease of assembly as well as improved accuracy of assembly (Okubo, pages 3 and 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inuzuka in view of Okubo and provide the upper inner rib and the lower inner rib are outside the protruding end of the teeth in the radial direction of the stator as further taught by Okubo in order to provide ease of assembly as well as improved accuracy of assembly (Okubo, pages 3 and 4).
11.	Claims 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka in view of Okubo as applied to claim 1 above, and further in view of Abe et al (Abe) (U.S. PGPub No. 20150020391).
Regarding claim 2/1, Inuzuka in view of Okubo teaches the device of claim 1 but does not explicitly teach a baffle plate between the stator and the centrifugal fan; and a controller having a microcomputer and that is housed inside the housing, wherein the housing, the stator, the rotor, the controller, the baffle plate and the centrifugal fan are configured such that air suctioned into the housing by rotation of the centrifugal fan cools the controller, the stator and the rotor and then is discharged outside of the housing via the baffle plate.
However, Abe teaches (see fig. 3 below) a baffle plate (40) between the stator (26) and the centrifugal fan (38); and a controller (57) having a microcomputer and that is housed inside the housing (6), wherein the housing (6), the stator (26), the rotor (27), the controller (57), the baffle plate (40) and the centrifugal fan (38) are configured such that air suctioned into the housing (6) by rotation of the centrifugal fan (38) cools the controller (57), the stator (26) and the rotor (27) and then is discharged outside of the housing (6) via the baffle plate (40) (¶ 28; ¶ 31; ¶ 39; ¶ 51; ¶ 21) in order to provide improved cooling efficiency thereby allowing safe and reliable operation of the motor at high rpms (Abe, ¶ 51; ¶ 52).

    PNG
    media_image5.png
    648
    525
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inuzuka in view of Okubo and provide a baffle plate between the stator and the centrifugal fan; and a controller having a microcomputer and that is housed inside the housing, wherein the housing, the stator, the rotor, the controller, the baffle plate and the centrifugal fan are configured such that air suctioned into the housing by rotation of the centrifugal fan cools the controller, the stator and the rotor and then is discharged outside of the housing via the baffle plate as taught by Abe in order to provide improved cooling efficiency thereby allowing safe and reliable operation of the motor at high rpms (Abe, ¶ 51; ¶ 52).
Regarding claim 7/1 (as best understood, see 112b rejection above for examiner interpretion), Inuzuka in view of Okubo teaches the device of claim 1, Inuzuka further teaches (see fig. 1 above) the motor (8) further comprises a rotation shaft (51) fixed to the rotor core (52) that passes through the tubular stator (24) and the ring shaped sensor circuit board (30) (¶ 32; ¶ 34; ¶ 44); 
a circumferential fan (57) fixed to the rotation shaft (51) on an opposite side of the tubular stator (24) from the sensor circuit board (30) (¶ 32; ¶ 34; ¶ 46); 
32a controller (¶ 50) configured to control operation of the motor (8) (¶ 50).
Inuzuka in view of Okubo does not explicitly teach a baffle plate between the stator and the centrifugal fan; a housing that houses the tubular stator, the rotor, the sensor circuit board, the centrifugal fan, the baffle plate and the controller; wherein the housing, the stator, the rotor, the controller, the baffle plate and the centrifugal fan are configured such that air suctioned into the housing by rotation of the centrifugal fan cools the controller, the stator and the rotor and then is discharged outside of the housing via the baffle plate.
However, Abe teaches (see fig. 3 above) a baffle plate (40) between the stator (26) and the centrifugal fan (38); a housing (6) that houses the tubular stator (26), the rotor (27), the sensor circuit board (34), the centrifugal fan (38), the baffle plate (40) and the controller (57); wherein the housing (6), the stator (26), the rotor (27), the controller (57), the baffle plate (40) and the centrifugal fan (38) are configured such that air suctioned into the housing (6) by rotation of the centrifugal fan (38) cools the controller (57), the stator (26) and the rotor (27) and then is discharged outside of the housing (6) via the baffle plate (40) (¶ 28; ¶ 30; ¶ 31; ¶ 39; ¶ 51; ¶ 21) in order to provide improved cooling efficiency thereby allowing safe and reliable operation of the motor at high rpms (Abe, ¶ 51; ¶ 52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inuzuka in view of Okubo and provide a baffle plate between the stator and the centrifugal fan; a housing that houses the tubular stator, the rotor, the sensor circuit board, the centrifugal fan, the baffle plate and the controller; wherein the housing, the stator, the rotor, the controller, the baffle plate and the centrifugal fan are configured such that air suctioned into the housing by rotation of the centrifugal fan cools the controller, the stator and the rotor and then is discharged outside of the housing via the baffle plate as taught by Abe in order to provide improved cooling efficiency thereby allowing safe and reliable operation of the motor at high rpms (Abe, ¶ 51; ¶ 52).
Regarding claim 8/7/1, Inuzuka in view of Okubo and Abe teaches the device of claim 7 but does not explicitly teach a first of the one of the circumferential edges at each opposing circumference edge has a circumferentially extending portion and a second of the one of the circumferential edges at each opposing circumference edge has a circumferentially oriented groove; each of the circumferential extending portions of each of the core segments engages the circumferentially oriented groove of an adjacent core segment.
However, Okubo further teaches (see figs. 1-3 and 9 above) a first of the one of the circumferential edges at each opposing circumference edge has a circumferentially extending portion (see annotated fig. 3 above) and a second of the one of the circumferential edges at each opposing circumference edge has a circumferentially oriented groove (see annotated fig. 3 above); each of the circumferential extending portions (see annotated fig. 3 above) of each of the core segments (41) engages the circumferentially oriented groove (see annotated fig. 3 above) of an adjacent core segment (41) (pages 3 and 4) in order to provide ease of assembly as well as improved accuracy of assembly (Okubo, pages 3 and 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inuzuka in view of Okubo and Abe and provide a first of the one of the circumferential edges at each opposing circumference edge has a circumferentially extending portion and a second of the one of the circumferential edges at each opposing circumference edge has a circumferentially oriented groove; each of the circumferential extending portions of each of the core segments engages the circumferentially oriented groove of an adjacent core segment as further taught by Okubo in order to provide ease of assembly as well as improved accuracy of assembly (Okubo, pages 3 and 4).
12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aramaki et al (Aramaki) (U.S. PGPub No. 20090066183) in view of Niwa (U.S. PGPub No. 20160380510).
Regarding claim 6, Aramaki teaches (see figs. 10 and 3 below) a motor (101) for an electric tool (for an electric tool is an intended use limitation not given patentable weight) (title, Abstract, ¶ 154) comprising: 
a tubular stator (103) comprised of a plurality of arcuate divided bodies (see annotated fig. 3 below) that mate at circumferential edges of the plurality of arcuate divided bodies (see annotated fig. 3 below) to form the tubular stator (103) and having a longitudinal axis (¶ 154, Abstract; ¶ 131); 
a rotor (104) inside the tubular stator (103) and having a rotor core (106) that contains a PCT-19026-US (Parent)permanent magnet (107) (¶ 154); and 
wherein: each of the plurality of arcuate divided bodies (see annotated fig. 3 below) comprises: a core segment (30) having a base arc portion (31) with one of the circumferential edges at each opposing circumferential edge (Abstract; ¶ 130; ¶ 131)  and 
a tooth (33) that extends radially inward from the base arc portion (31) and  includes an arcuate inner wall (see annotated fig. 3 below) having a radius of curvature with the longitudinal axis as a center axis and a radial segment (see annotated fig. 3 below) connecting the arcuate inner wall (see annotated fig. 3 below) to the base arc portion (31) (Abstract; ¶ 130; ¶ 131); 
a resin coating (124) covering an entirety of an exterior surface of the core segment (30) except for the one of the circumferential edges (40, 41) at each opposing circumferential edge (40, 41) and (b) the arcuate inner wall (see annotated fig. 3 below) (¶ 155 to ¶ 157); 
and a coil of magnet wire (114) around the resin coating (124) covering the radial segment (see annotated fig. 3 below) (¶ 155 to ¶ 157); 
the arcuate inner wall (see annotated fig. 3 below) and the radial segment (see annotated fig. 3 below) have a T shape when viewed in a direction parallel to the longitudinal axis, with the arcuate inner wall (see annotated fig. 3 below) being the top of the T and the radial segment (see annotated fig. 3 below) being the stem of the T; and the arcuate inner walls (see annotated fig. 3 below) of adjacent divided bodies (see annotated fig. 3 below) are circumferentially spaced (fig. 3; Abstract; ¶ 130 to ¶ 132).


    PNG
    media_image6.png
    428
    623
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    610
    586
    media_image7.png
    Greyscale

Aramaki does not explicitly teach a sensor circuit board at one end of the tubular stator and configured to determine a rotational position of the rotor relative to the tubular stator.
However, Niwa teaches (see fig. 5 below) a sensor circuit board (65) at one end of the tubular stator (9) and configured to determine a rotational position of the rotor (10, fig. 3) relative to the tubular stator (9) (figs. 3 and 5; ¶ 45; ¶ 32) in order to provide a device that can be repaired and inspected more easily and efficiently (Niwa, ¶ 5).

    PNG
    media_image8.png
    676
    523
    media_image8.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aramaki and provide a sensor circuit board at one end of the tubular stator and configured to determine a rotational position of the rotor relative to the tubular stator as taught by Niwa in order to provide a device that can be repaired and inspected more easily and efficiently (Niwa, ¶ 5).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834